FILED
                            NOT FOR PUBLICATION                             MAY 01 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


IVAN RENE MOORE,                                 No. 13-55935

               Plaintiff - Appellant,            D.C. No. 2:12-cv-03140-ODW-OP

  v.
                                                 MEMORANDUM*
RICHARD FRUIN, an individual;
HONORABLE RICHARD FRUIN, in his
official capacity,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                    Otis D. Wright, II, District Judge, Presiding

                             Submitted April 22, 2015**

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

       Ivan Rene Moore appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging due process and equal protection

violations by the state court judge who presided over an unlawful detainer action

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
involving Moore. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo and may affirm on any ground supported by the record. Thompson v. Paul,

547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm.

      The district court properly dismissed Moore’s claims for damages because

defendant is immune from damages liability for his judicial actions. See Sadoski v.

Mosley, 435 F.3d 1076, 1079 (9th Cir. 2006) (judges are absolutely immune from

suits for damages based on judicial conduct unless acting “in the clear absence of

all jurisdiction” (citations and internal quotation marks omitted)). We reject

Moore’s contention that he alleged non-judicial conduct that would not be covered

by judicial immunity.

      The district court properly dismissed Moore’s claims for injunctive relief

because Moore failed to allege facts sufficient to show that a declaratory decree

was violated. See 42 U.S.C. § 1983; see also Saldana v. Occidental Petroleum

Corp., 774 F.3d 544, 551 (9th Cir. 2014) (per curiam) (“We . . . need not accept as

true legal conclusions contained in the complaint.”).

      Dismissal of Moore’s claims for declaratory relief was proper because the

requested declaratory relief would not clarify any legal relations or resolve any

controversy between the parties. See United States v. Washington, 759 F.2d 1353,

1357 (9th Cir. 1985) (en banc) (per curiam) (“Declaratory relief should be denied


                                          2                                      13-55935
when it will neither serve a useful purpose in clarifying and settling the legal

relations in issue nor terminate the proceedings and afford relief from the

uncertainty and controversy faced by the parties.”).

       The district court did not abuse its discretion in denying leave to amend after

concluding that amendment would be futile. See Cervantes v. Countrywide Home

Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth standard of review

and explaining that leave to amend should be given unless amendment would be

futile).

       Because we affirm on the grounds discussed above, we do not reach

Moore’s contentions regarding the Rooker-Feldman doctrine, Eleventh

Amendment immunity, or the merits of his underlying claims.

       AFFIRMED.




                                           3                                       13-55935